494 So.2d 154 (1986)
Ex parte Kenneth Earl MAGWOOD.
(In re Kenneth Earl MAGWOOD v. STATE).
85-244.
Supreme Court of Alabama.
June 13, 1986.
Rehearing Denied July 11, 1986.
John M. Gruenewald, Dothan, for petitioner.
Charles A. Graddick, Atty. Gen., and Rivard Melson and William D. Little, Asst. Attys. Gen., for respondent.
STEAGALL, Justice.
Magwood was indicted for the offense of robbery when the victim is intentionally killed. Code 1975, § 13A-5-31(a)(2) (Supp. 1978) (repealed 1981).[1] He was arraigned *155 and pleaded not guilty. A jury found him guilty of the capital offense charged in the indictment. A sentencing hearing was held in accordance with Beck v. State, 396 So.2d 645 (Ala.1980), and the jury fixed appellant's punishment at death. Thereafter, the trial court held another sentencing hearing and, after weighing the aggravating and mitigating circumstances and considering the jury's recommendation of death, sentenced Magwood to death by electrocution. The Court of Criminal Appeals affirmed the conviction and later overruled the application for rehearing. We granted certiorari as a matter of right. Rule 39(c), A.R.A.P.
The facts are set forth in the opinion of the Court of Criminal Appeals in this case. 494 So.2d 124.
We have reviewed the record in this case and have scrutinized the holding of the Court of Criminal Appeals and carefully considered the propriety of the death sentence, pursuant to the requirements of Code 1975, § 13A-5-53(a), and Beck v. State, supra, and find that there were no errors adversely affecting the rights of the defendant. Therefore, the judgment of the Court of Criminal Appeals is due to be, and it is hereby, affirmed.
AFFIRMED.
TORBERT, C.J., and JONES, ALMON, SHORES, BEATTY and ADAMS, JJ., concur.
NOTES
[1]  The 1975 capital punishment statute, as contained in §§ 13-11-1 through 13-11-9, was carried over intact to the new criminal code as §§ 13A-5-30 through 13A-5-38. These sections of the new criminal code were repealed, effective July 1, 1981, by the 1981 capital offense statute, but only as to conduct occurring on or after July 1, 1981. Therefore, conduct occurring before July 1, 1981, as in the present case, is governed by the pre-existing law, i.e., §§ 13A-5-30 through 13A-5-38. See Spears v. State, 428 So.2d 174 (Ala.Cr.App.1982).